Citation Nr: 1415909	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a nasal cavity injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case has since been transferred to the Columbia, South Carolina RO.  In July 2012, the Veteran and his wife testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

In the Veteran's original July 2009 claim, he raised the issues of service connection for hearing loss, hypertension, and a right shoulder disability.  A statement of the case on these claims was issued in October 2010.  However, the Veteran clarified on his November 2010 appeal, VA Form 9, that he was only appealing the rating he was assigned for residuals of a nasal disorder.  As such, the only issue before the Board is listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been rated under the Diagnostic Code pertaining to obstruction of the nasal passage.  38 C.F.R. § 4.97, Diagnostic Code 6502.  However, at his July 2012 Board hearing he testified to residuals including headaches, scabbing, sinus infections, and coughing.  An April 2012 private treatment record included diagnoses of chronic rhinitis, chronic sinusitis, and chronic pharyngitis.  The Veteran should be afforded a new VA examination to determine what residuals, if any, are related to his service-connected nasal disorder.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim for an increased evaluation.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013).

2.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his nasal injury residuals.

a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies, to include TRICARE records.

b) The RO must associate with the claims file all outstanding medical treatment records from any VA treatment facility.

c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  After completing the above, and allowing for a reasonable amount of time to pass, schedule the Veteran for a VA examination in order to determine the current extent of his service-connected nasal disorder.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should specifically provide an opinion as to whether the Veteran has any residuals of the initial nasal injury including, but not limited to, sinusitis, rhinitis, headaches, snoring, trouble breathing, scabbing, or cough.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

5.  Then readjudicate the claim in light of all additional evidence received since the most recent statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



